       Case 15-41449                Doc 56         Filed 07/29/20 Entered 07/29/20 23:19:06                           Desc Imaged
                                                  Certificate of Notice Page 1 of 4
Information to identify the case:
Debtor 1              Roudell Kirkwood                                               Social Security number or ITIN   xxx−xx−0714

                      First Name   Middle Name   Last Name                           EIN   _ _−_ _ _ _ _ _ _

Debtor 2                                                                             Social Security number or ITIN _ _ _ _
(Spouse, if filing)   First Name   Middle Name   Last Name
                                                                                     EIN   _ _−_ _ _ _ _ _ _

United States Bankruptcy Court Northern District of Illinois

Case number: 15−41449




Order of Discharge                                                                                                                  12/18


IT IS ORDERED: A discharge under 11 U.S.C. § 1328(a) is granted to:

               Roudell Kirkwood

               If the trustee has filed and served a notice pursuant to Bankruptcy Rule 3002.1(f), and no statement is timely filed by
               the mortgagee in response, the mortgage addressed by the notice is deemed to be fully current as of the date of the
               notice.


               July 27, 2020                                                For the court:          Jeffrey P. Allsteadt, Clerk
                                                                                                    United States Bankruptcy Court



Explanation of Bankruptcy Discharge in a Chapter 13 Case

This order does not close or dismiss the case.                               Most debts are discharged
                                                                             Most debts are covered by the discharge, but not all.
                                                                             Generally, a discharge removes the debtors' personal
Creditors cannot collect discharged debts                                    liability for debts provided for by the chapter 13 plan.
This order means that no one may make any                                    In a case involving community property: Special rules
attempt to collect a discharged debt from the                                protect certain community property owned by the debtor's
debtors personally. For example, creditors cannot                            spouse, even if that spouse did not file a bankruptcy
sue, garnish wages, assert a deficiency, or                                  case.
otherwise try to collect from the debtors personally
on discharged debts. Creditors cannot contact the                            Some debts are not discharged
debtors by mail, phone, or otherwise in any                                  Examples of debts that are not discharged are:
attempt to collect the debt personally. Creditors
who violate this order can be required to pay                                       ♦ debts that are domestic support obligations;
debtors damages and attorney's fees.
However, a creditor with a lien may enforce a                                       ♦ debts for most student loans;
claim against the debtors' property subject to that
lien unless the lien was avoided or eliminated. For
example, a creditor may have the right to foreclose                                 ♦ debts for certain types of taxes specified in 11
a home mortgage or repossess an automobile.                                           U.S.C. §§ 507(a)(8)( C), 523(a)(1)(B), or
                                                                                      523(a)(1)(C) to the extent not paid in full under
This order does not prevent debtors from paying                                       the plan;
any debt voluntarily. 11 U.S.C. § 524(f).


                                                                                           For more information, see page 2




Form 3180W                                                   Chapter 13 Discharge                                       page 1
   Case 15-41449       Doc 56    Filed 07/29/20 Entered 07/29/20 23:19:06                Desc Imaged
                                Certificate of Notice Page 2 of 4




    ♦ debts that the bankruptcy court has                       ♦ debts for restitution, or damages,
      decided or will decide are not discharged                   awarded in a civil action against the
      in this bankruptcy case;                                    debtor as a result of malicious or willful
                                                                  injury by the debtor that caused
                                                                  personal injury to an individual or the
    ♦ debts for restitution, or a criminal fine,                  death of an individual; and
      included in a sentence on debtor's criminal
      conviction;
                                                                ♦ debts for death or personal injury
                                                                  caused by operating a vehicle while
    ♦ some debts which the debtors did not                        intoxicated.
      properly list;

                                                         In addition, this discharge does not stop
    ♦ debts provided for under 11 U.S.C. §               creditors from collecting from anyone else who
      1322(b)(5) and on which the last payment           is also liable on the debt, such as an insurance
      or other transfer is due after the date on         company or a person who cosigned or
      which the final payment under the plan             guaranteed a loan.
      was due;


    ♦ debts for certain consumer purchases                This information is only a general
      made after the bankruptcy case was filed if         summary of a chapter 13 discharge; some
      obtaining the trustee's prior approval of           exceptions exist. Because the law is
      incurring the debt was practicable but was          complicated, you should consult an
      not obtained;                                       attorney to determine the exact effect of
                                                          the discharge in this case.




Form 3180W                               Chapter 13 Discharge                              page 2
          Case 15-41449            Doc 56       Filed 07/29/20 Entered 07/29/20 23:19:06                         Desc Imaged
                                               Certificate of Notice Page 3 of 4
                                               United States Bankruptcy Court
                                               Northern District of Illinois
In re:                                                                                                     Case No. 15-41449-ABG
Roudell Kirkwood                                                                                           Chapter 13
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0752-1                  User: ccabrales                    Page 1 of 2                          Date Rcvd: Jul 27, 2020
                                      Form ID: 3180W                     Total Noticed: 24


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jul 29, 2020.
db             +Roudell Kirkwood,   1511 Laurel Ave.,    Waukegan, IL 60085-5315
24002821        City of Chicago Parking,    121 N LaSalle Street,   Room 107A,    Chicago, IL 60602-1232
24002822       +City of Waukegan Bureau of Parking,    106 N Martin Luther King Jr Ave,
                 Waukegan, IL 60085-4328
24002823       +Codilis & Associates,    15W030 N. Frontage Rd.,   Suite 100,    Burr Ridge, IL 60527-6921
24002825       +Consumers Credit Union,    1075 Tri State Parkway,   Suite 3850,    Gurnee, IL 60031-9182
24002827       +First Midwest Bank/na,    3800 Rock Creek Blvd.,   Joliet, IL 60431-7939
24002832       +Kohl/Cap1,   PO Box 6497,    Sioux Falls, SD 57117-6497
24078118       +PEOPLES GAS LIGHT & COKE COMPANY,    200 EAST RANDOLPH STREET,    CHICAGO, ILLINOIS 60601-6433
24002835       +Peoples Choice Video Express,    2411 Grand Ave,   Waukegan, IL 60085-3314
24002836       +Peoples Gas,   Attention: Bankruptcy Department,    130 E. Randolph 17th Floor,
                 Chicago, IL 60601-6207
24002837       +State Bank Of The Lake,    2031 E. Grand Avenue,   Lindenhurst, IL 60046-9092
24002838        Vista Medical Center East,    Patient Financial Services,   1324 N. Sheridan Road,
                 Waukegan, IL 60085-2161

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
24002820       +EDI: PHINHARRIS Jul 28 2020 05:23:00       Arnold Scott Harris, P.C.,
                 222 Merchandise Mart Plaza,    Suite 1932,    Chicago, IL 60654-1103
24179775        EDI: BL-BECKET.COM Jul 28 2020 05:23:00       Capital One, N.A.,    c o Becket and Lee LLP,
                 POB 3001,    Malvern, PA 19355-0701
24002824       +E-mail/Text: Collections@myconsumers.org Jul 28 2020 01:52:53        Consumers Coop Cred Un,
                 Po Box 9119,    Waukegan, IL 60079-9119
24002826       +EDI: CCS.COM Jul 28 2020 05:23:00      Credit Coll,    Po Box 9133,    Needham, MA 02494-9133
24002829       +EDI: RMSC.COM Jul 28 2020 05:23:00       GECRB/JC Penneys,   PO Box 965007,
                 Orlando, FL 32896-5007
24002828       +EDI: RMSC.COM Jul 28 2020 05:23:00       GECRB/JC Penneys,   PO Box 981402,
                 El Paso, TX 79998-1402
24002830       +EDI: RMSC.COM Jul 28 2020 05:23:00       Gemb/JC Penney,   Bankruptcy Department,    PO Box 103104,
                 Roswell, GA 30076-9104
24002831        EDI: IRS.COM Jul 28 2020 05:23:00      IRS,    Internal Revenue Service,    P.O. Box 7346,
                 Philadelphia, PA 19101-7346
24002833        E-mail/Text: bncnotices@becket-lee.com Jul 28 2020 01:52:44
                 Kohl/Chase(Kohl’s Department Store),     Attn: Bankruptcy Department,
                 N54W 17000 Ridgewood Drive,    Menomonee Falls, WI 53051
24401503        E-mail/PDF: resurgentbknotifications@resurgent.com Jul 28 2020 01:56:35
                 LVNV Funding, LLC its successors and assigns as,     assignee of CitiFinancial, Inc.,
                 Resurgent Capital Services,    PO Box 10587,    Greenville, SC 29603-0587
24390301        E-mail/PDF: resurgentbknotifications@resurgent.com Jul 28 2020 01:56:20
                 LVNV Funding, LLC its successors and assigns as,     assignee of CVF Consumer Acquisition,
                 Company,   Resurgent Capital Services,     PO Box 10587,   Greenville, SC 29603-0587
24002834        E-mail/PDF: resurgentbknotifications@resurgent.com Jul 28 2020 01:56:20        LVNVFunding,
                 Resurgent Capital Service,    PO Box 10587,    Greenville, SC 29603-0587
                                                                                               TOTAL: 12

              ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jul 29, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING
        Case 15-41449       Doc 56    Filed 07/29/20 Entered 07/29/20 23:19:06            Desc Imaged
                                     Certificate of Notice Page 4 of 4


District/off: 0752-1          User: ccabrales             Page 2 of 2                  Date Rcvd: Jul 27, 2020
                              Form ID: 3180W              Total Noticed: 24


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on July 27, 2020 at the address(es) listed below:
              Aaron D White, Jr.    on behalf of Creditor   State Bank of The Lakes awhite@chuhak.com,
               mvasquez@chuhak.com
              David M Siegel   on behalf of Debtor 1 Roudell Kirkwood davidsiegelbk@gmail.com,
               R41057@notify.bestcase.com;johnellmannlaw@gmail.com
              Glenn B Stearns    on behalf of Trustee Glenn B Stearns stearns_g@lisle13.com
              Glenn B Stearns    mcguckin_m@lisle13.com
              Patrick S Layng    USTPRegion11.ES.ECF@usdoj.gov
                                                                                             TOTAL: 5
